Product supplement no. 189-A-I Registration Statement No. 333-155535 To prospectus dated November 21, 2008 and Dated May 12, 2010 prospectus supplement dated November 21, 2008 Rule 424(b)(2) Return Notes Linked to the MDAX ® Index General JPMorgan Chase & Co. may offer and sell return notes linked to the MDAX ® Index from time to time. This product supplement no. 189-A-I describes terms that will apply generally to the notes, and supplements the terms described in the accompanying prospectus supplement and prospectus. A separate term sheet or pricing supplement, as the case may be, will describe terms that apply specifically to the notes, including any changes to the terms specified below. We refer to such term sheets and pricing supplements generally as terms supplements. If the terms described in the relevant terms supplement are inconsistent with those described herein or in the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. The notes are senior unsecured obligations of JPMorgan Chase & Co. Any payment on the notes is subject to the credit risk of JPMorgan Chase & Co. Payment is linked to the Index, subject to an Index Adjustment Factor, as described below. For important information about tax consequences, see Certain U.S. Federal Income Tax Consequences beginning on page PS-23. Minimum denominations of $1,000 and integral multiples thereof, unless otherwise specified in the relevant terms supplement. Investing in the notes is not equivalent to investing in the Index or any of its component equity securities. The notes will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Key Terms Index: The MDAX® Index (the Index) Payment at Maturity: Payment at maturity will reflect the performance of the Index, subject to the Index Adjustment Factor. Unless otherwise specified in the relevant terms supplement, your payment at maturity will be calculated as follows: $1,000 x (1 + Index Return) x Index Adjustment Factor You will lose some or all of your investment at maturity if the Index Return is not sufficient to offset the negative effect of the Index Adjustment Factor. Index Adjustment Factor: A percentage that will not be more than 100%, as specified in the relevant terms supplement. If an Index Adjustment Factor is not specified in the relevant terms supplement, the Index Adjustment Factor will be deemed to equal 100%. Index Return: Unless otherwise specified in the relevant terms supplement: Ending Index Level  Initial Index Level (or Strike Level, if applicable) Initial Index Level (or Strike Level, if applicable) Initial Index Level: The Index closing level on the pricing date or such other date as specified in the relevant terms supplement, or the arithmetic average of the Index closing levels on each of the Initial Averaging Dates, if so specified in the relevant terms supplement. Ending Index Level: The Index closing level on the Observation Date or such other date as specified in the relevant terms supplement, or the arithmetic average of the Index closing levels on each of the Ending Averaging Dates, if so specified in the relevant terms supplement. (continued on next page) Investing in the Return Notes involves a number of risks. See Risk Factors beginning on page PS-4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or passed upon the accuracy or the adequacy of this product supplement no. 189-A-I, the accompanying prospectus supplement and prospectus, or any related terms supplement. Any representation to the contrary is a criminal offense. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. May 12, 2010 Key Terms (continued): Strike Level: The relevant terms supplement may specify an Index level other than the Initial Index Level to be used for calculating the Index Return and the amount payable at maturity, if any, which we refer to as the Strike Level. The Strike Level may be based on and/or expressed as a percentage of the Index closing level as of a specified date, or may be determined without regard to the Index closing level as of a particular date. For example, the relevant terms supplement may specify that a Strike Level equal to 95% of the Initial Index Level will be used to calculate the Index Return. Initial Averaging Dates: As specified, if applicable, in the relevant terms supplement. Any Initial Averaging Date is subject to postponement in the event of certain market disruption events and as described under Description of Notes  Payment at Maturity. Index Valuation Date(s): The Ending Index Level will be calculated on either a single date, which we refer to as the Observation Date, or several dates, each of which we refer to as an Ending Averaging Date, as specified in the relevant terms supplement. We refer to such dates generally as Index Valuation Dates in this product supplement. Any Index Valuation Date is subject to postponement in the event of certain market disruption events and as described under Description of Notes  Payment at Maturity. Maturity Date: As specified in the relevant terms supplement. The maturity date of the notes is subject to postponement in the event of certain market disruption events and as described under Description of Notes  Payment at Maturity. TABLE OF CONTENTS Page Description of Notes PS-1 Risk Factors PS-4 Use of Proceeds PS-11 The MDAX ® Index PS-12 General Terms of Notes PS-18 Certain U.S. Federal Income Tax Consequences PS-23 Plan of Distribution (Conflicts of Interest) PS-27 Notice to Investors PS-29 Benefit Plan Investor Considerations PS-37 In making your investment decision, you should rely only on the information contained or incorporated by reference in the terms supplement relevant to your investment, this product supplement no. 189-A-I and the accompanying prospectus supplement and prospectus with respect to the notes offered by the relevant terms supplement and this product supplement no. 189-A-I and with respect to JPMorgan Chase & Co. This product supplement no. 189-A-I, together with the relevant terms supplement and the accompanying prospectus and prospectus supplement, contains the terms of the notes and supersedes all other prior or contemporaneous oral statements as well as any other written materials including preliminary or indicative pricing terms, correspondence, trade ideas, structures for implementation, sample structures, fact sheets, brochures or other educational materials of ours. The information in the relevant terms supplement, this product supplement no. 189-A-I and the accompanying prospectus supplement and prospectus may only be accurate as of the dates of each of these documents, respectively. The notes described in the relevant terms supplement and this product supplement no. 189-A-I are not appropriate for all investors, and involve important legal and tax consequences and investment risks, which should be discussed with your professional advisers. You should be aware that the regulations of the Financial Industry Regulatory Authority, or FINRA, and the laws of certain jurisdictions (including regulations and laws that require brokers to ensure that investments are suitable for their customers) may limit the availability of the notes. The relevant terms supplement, this product supplement no. 189-A-I and the accompanying prospectus supplement and prospectus do not constitute an offer to sell or a solicitation of an offer to buy the notes in any circumstances in which such offer or solicitation is unlawful. In this product supplement no. 189-A-I, the relevant terms supplement and the accompanying prospectus supplement and prospectus, we, us and our refer to JPMorgan Chase & Co., unless the context requires otherwise. DESCRIPTION OF NOTES The following description of the terms of the notes supplements the description of the general terms of the debt securities set forth under the headings Description of Notes in the accompanying prospectus supplement and Description of Debt Securities in the accompanying prospectus. A separate terms supplement will describe the terms that apply specifically to the notes, including any changes to the terms specified below. Capitalized terms used but not defined in this product supplement no. 189-A-I have the meanings assigned in the accompanying prospectus supplement, prospectus and the relevant terms supplement. The term note refers to each $1,000 principal amount of our Return Notes Linked to the MDAX ® Index. General The Return Notes are senior unsecured obligations of JPMorgan Chase & Co. that are linked to the MDAX ® Index (the Index). The notes are a series of securities referred to in the accompanying prospectus supplement, prospectus and the relevant terms supplement. The notes will be issued by JPMorgan Chase & Co. under an indenture dated May 25, 2001, as may be amended or supplemented from time to time, between us and Deutsche Bank Trust Company Americas (formerly Bankers Trust Company), as trustee. The notes do not pay interest and do not guarantee any return of principal at, or prior to, maturity. Instead, at maturity you will receive a payment in cash, the amount of which will vary depending on the performance of the Index, the amount of the Index Adjustment Factor and whether the notes have a Strike Level. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or by any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The notes are our unsecured and unsubordinated obligations and will rank pari passu with all of our other unsecured and unsubordinated obligations. The notes will be issued in denominations of $1,000 and integral multiples thereof, unless otherwise specified in the relevant terms supplement. The principal amount and issue price of each note is $1,000, unless otherwise specified in the relevant terms supplement. The notes will be represented by one or more permanent global notes registered in the name of The Depository Trust Company, or DTC, or its nominee, as described under Description of Notes  Forms of Notes in the prospectus supplement and Forms of Securities  Global Securities in the prospectus. The specific terms of the notes will be described in the relevant terms supplement accompanying this product supplement no. 189-A-I. The terms described in that document supplement those described herein and in the accompanying prospectus and prospectus supplement. If the terms described in the relevant terms supplement are inconsistent with those described herein or in the accompanying prospectus or prospectus supplement, the terms described in the relevant terms supplement will control. Payment at Maturity The maturity date for the notes will be set forth in the relevant terms supplement and is subject to adjustment if such day is not a business day or if the final Index Valuation Date is postponed as described below. PS-1 The amount you will receive at maturity will reflect the performance of the Index, subject to an Index Adjustment Factor. Unless otherwise specified in the relevant terms supplement, your payment at maturity will be calculated as follows: $1,000 x (1 + Index Return) x Index Adjustment Factor You will lose some or all of your investment at maturity if the Index Return is not sufficient to offset the negative effect of the Index Adjustment Factor. The Index Adjustment Factor is a percentage that will not be more than 100%, as specified in the relevant terms supplement. If an Index Adjustment Factor is not specified in the relevant terms supplement, the Index Adjustment Factor will be deemed to equal 100%. Unless otherwise specified in the relevant terms supplement, the Index Return, as calculated by the calculation agent, is the percentage change in the Index closing level calculated by comparing the Ending Index Level to the Initial Index Level (or Strike Level, if applicable). The relevant terms supplement will specify the manner in which the Initial Index Level (or Strike Level, if applicable) and the Ending Index Level will be determined. The Index Return, unless otherwise specified in the relevant terms supplement, is calculated as follows: Ending Index Level  Initial Index Level (or Strike Level, if applicable) Index Return Initial Index Level (or Strike Level, if applicable) Unless otherwise specified in the relevant terms supplement, the Initial Index Level means the Index closing level on the pricing date or such other date as specified in the relevant terms supplement, or the arithmetic average of the Index closing levels on each of the Initial Averaging Dates, if so specified in the relevant terms supplement. Unless otherwise specified in the relevant terms supplement, the Ending Index Level means the Index closing level on the Observation Date or such other date as specified in the relevant terms supplement, or the arithmetic average of the Index closing levels on each of the Ending Averaging Dates, if so specified in the relevant terms supplement. The relevant terms supplement may specify an Index level other than the Initial Index Level, which we refer to as the Strike Level, to be used for calculating the Index Return and the amount payable at maturity, if any. The Strike Level may be based on and/or expressed as a percentage of the Index closing level as of a specified date, or may be determined without regard to the Index closing level as of a particular date. For example, the relevant terms supplement may specify that a Strike Level equal to 95% of the Initial Index Level will be used to calculate the Index Return. The Index closing level on any trading day will equal the official closing level of the Index or any successor index thereto (as described under General Terms of Notes  Discontinuation of the Index; Alteration of Method of Calculation) published following the regular official weekday close of trading on that trading day. In certain circumstances, the Index closing level will be based on the alternative calculation of the Index described under General Terms of Notes  Discontinuation of the Index; Alteration of Method of Calculation. A trading day is, unless otherwise specified in the relevant terms supplement, a day, as determined by the calculation agent, on which trading is generally conducted on (i) the relevant exchanges (as defined below) for securities underlying such Index or the relevant successor index, if applicable, and (ii) the exchanges on which futures or options contracts related to such Index or the relevant successor index, if applicable, are traded, other than a day on which trading on such relevant exchange or exchange on which such futures or options contracts are traded is scheduled to close prior to its regular weekday closing time. PS-2 The Initial Averaging Dates, if applicable, will be specified in the relevant terms supplement and any such date is subject to adjustment as described below. If an Initial Averaging Date is not a trading day or if there is a market disruption event on such day, the applicable Initial Averaging Date will be postponed to the immediately succeeding trading day during which no market disruption event shall have occurred or be continuing. In no event, however, will any Initial Averaging Date be postponed more than ten business days following the date originally scheduled to be such Initial Averaging Date. If the tenth business day following the date originally scheduled to be the applicable Initial Averaging Date is not a trading day, or if there is a market disruption event on such tenth business day, the calculation agent will determine the Index closing level for such Initial Averaging Date on such tenth business day in accordance with the formula for and method of calculating the Index closing level last in effect prior to commencement of the market disruption event (or prior to the non-trading day), using the closing price (or, if trading in the relevant securities has been materially suspended or materially limited, the calculation agents good faith estimate of the closing price that would have prevailed but for such suspension or limitation or non-trading day) on such tenth business day of each security most recently constituting the Index. The Index Valuation Date(s), which will be either a single date, which we refer to as the Observation Date, or several dates, each of which we refer to as an Ending Averaging Date, will be specified in the relevant terms supplement, and any such date is subject to adjustment as described below. If an Index Valuation Date is not a trading day or if there is a market disruption event on such day, the applicable Index Valuation Date will be postponed to the immediately succeeding trading day during which no market disruption event shall have occurred or be continuing. In no event, however, will any Index Valuation Date be postponed more than ten business days following the date originally scheduled to be such Index Valuation Date. If the tenth business day following the date originally scheduled to be the applicable Index Valuation Date is not a trading day, or if there is a market disruption event on such tenth business day, the calculation agent will determine the Index closing level for such Index Valuation Date on such tenth business day in accordance with the formula for and method of calculating the Index closing level last in effect prior to commencement of the market disruption event (or prior to the non-trading day), using the closing price (or, if trading in the relevant securities has been materially suspended or materially limited, the calculation agents good faith estimate of the closing price that would have prevailed but for such suspension or limitation or non-trading day) on such tenth business day of each security most recently constituting the Index. The maturity date will be specified in the relevant terms supplement and is subject to adjustment as described below. If the scheduled maturity date (as specified in the relevant terms supplement) is not a business day, then the maturity date will be the next succeeding business day following such scheduled maturity date. If, due to a market disruption event or otherwise, the final Index Valuation Date is postponed so that it falls less than three business days prior to the scheduled maturity date, the maturity date will be the third business day following the final Index Valuation Date, as postponed, unless otherwise specified in the relevant terms supplement. We describe market disruption events under General Terms of Notes  Market Disruption Events. We will irrevocably deposit with DTC no later than the opening of business on the applicable date funds sufficient to make payments of the amount payable, if any, with respect to the notes on such date. We will give DTC irrevocable instructions and authority to pay such amount to the holders of the notes entitled thereto. Unless otherwise specified in the relevant terms supplement, a business day is any day other than a day on which banking institutions in The City of New York are authorized or required by law, regulation or executive order to close or a day on which transactions in dollars are not conducted. Subject to the foregoing and to applicable law (including, without limitation, U.S. federal laws), we or our affiliates may, at any time and from time to time, purchase outstanding notes by tender, in the open market or by private agreement. PS-3 RISK FACTORS Your investment in the notes will involve certain risks. The notes do not pay interest or guarantee any return of principal at, or prior to, maturity. Investing in the notes is not equivalent to investing in the Index or any of its component equity securities. In addition, your investment in the notes entails other risks not associated with an investment in conventional debt securities. You should consider carefully the following discussion of risks before you decide that an investment in the notes is suitable for you. Risks Relating to the Notes Generally The notes do not pay interest or guarantee the return of your investment. The notes do not pay interest and may not return any of your investment. The amount payable at maturity, if any, will reflect the performance of the Index, subject to the Index Adjustment Factor. This amount will be determined pursuant to the terms described in this product supplement no. 189-A-I and the relevant terms supplement. If the Ending Index Level is not greater than the Initial Index Level (or Strike Level, if applicable) by a percentage sufficient to offset the negative effect of the Index Adjustment Factor, which will reduce your return, or if the Ending Index Level is less than the Initial Index Level (or Strike Level, if applicable), you will lose some or all of your investment in the notes. Even if the Ending Index Level is greater than the Initial Index Level (or Strike Level, if applicable), you may receive less than the principal amount of your notes due to the Index Adjustment Factor. Because the Index Adjustment Factor reduces the Index Return, if the Ending Index Level is not greater than the Initial Index Level (or Strike Level, if applicable) by a percentage sufficient to offset the negative effect of the Index Adjustment Factor, you will lose some or all of your investment in the notes. The Index Adjustment Factor will magnify any negative Index Return. Because the Index Adjustment Factor will be a percentage that is less than 100%, its effect on the calculation of your payment at maturity is to reduce any positive Index Return and to magnify any negative Index Return. If the Index Return is negative, for each 1% that the Ending Index Level is less than the Initial Index Level, you will lose more than 1% of your investment in the notes, provided that the payment at maturity will not be less than zero. The notes are subject to the credit risk of JPMorgan Chase & Co. The notes are subject to the credit risk of JPMorgan Chase & Co. and our credit ratings and credit spreads may adversely affect the market value of the notes. Investors are dependent on JPMorgan Chase & Co.s ability to pay all amounts due on the notes at maturity or on any other relevant payment dates, and therefore investors are subject to our credit risk and to changes in the markets view of our creditworthiness. Any decline in our credit ratings or increase in the credit spreads charged by the market for taking our credit risk is likely to adversely affect the value of the notes. Secondary trading may be limited. Unless otherwise specified in the relevant terms supplement, the notes will not be listed on any securities exchange. There may be little or no secondary market for the notes. Even if there is a secondary market for the notes, it may not provide enough liquidity to allow you to trade or sell the notes easily. PS-4 J.P. Morgan Securities Inc., or JPMSI, may act as a market maker for the notes, but is not required to do so. Because we do not expect that other market makers will participate significantly in the secondary market for the notes, the price at which you may be able to trade your notes is likely to depend on the price, if any, at which JPMSI is willing to buy the notes. If at any time JPMSI or another agent does not act as a market maker, it is likely that there would be little or no secondary market for the notes. The inclusion in the original issue price of each agents commission and the estimated cost of hedging our obligations under the notes is likely to affect adversely the value of the notes prior to maturity. While the payment at maturity, if any, will be based on the full principal amount of your notes as described in the relevant terms supplement, the original issue price of the notes includes each agents commission and the estimated cost of hedging our obligations under the notes. Such agents estimated cost includes the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge. As a result, assuming no change in market conditions or any other relevant factors, the price, if any, at which JPMSI will be willing to purchase notes from you in secondary market transactions, if at all, will likely be lower than the original issue price. In addition, any such prices may differ from values determined by pricing models used by JPMSI, as a result of such compensation or other transaction costs. The Ending Index Level may be less than the Index closing level at the maturity date of the notes or at other times during the term of the notes. Because the Ending Index Level is calculated based on the Index closing level on one or more Index Valuation Dates during the term of the notes, the level of the Index at the maturity date or at other times during the term of the notes, including dates near the Index Valuation Date(s), could be higher than the Ending Index Level.
